Title: From George Washington to John Mitchell, 16 September 1782
From: Washington, George
To: Mitchell, John


                  
                     Dr Sir,
                     Verplanks point 16th Sepr 1782
                  
                  I should have answered your Letter of the 21st Ulto before this, if a good oppertunity of forwarding the Balle due you, had presented, as I intended that both the letter & money both should go together—By the statement in your letter, there appears to be £42.08 due you, which I now send by Colo. Steward—Arising from the old Ballance of £3, & £48.4. for the paint, lately sent; credited by £9.3.4 State Paper—If there is any mistake you can correct it; & I could wish you to examine your former accts & see whether some error may not have happened in the charge of freight.  Mr Lund Washington wrote me that he had paid it to Mr Hepburn (the Person who took charge of, & carried the oil you were so obliging as to purchase for me in the Winter, &) who assured him that the transportation (by Land from Christiana to the head of Elk) and freight, had been paid by him, Hepburn.  When your leizure suits be so good as to furnish me with the acct as it stands between us at present.  permit me to thank you for the trouble I have given yet in this business.
                  I heartily wish that the general prevailing ideas of Peace may not be injurious to us—the appearances, in my opinion, are very equivocal—but one thing we are sure of—and that is that being in a state of perfect preparation for war, is the only sure & infallible means of producing Peace.  How far the necessities of great Britn may compel her to grant unconditional Independence to this Country, I shall not take upon me to determine; but I have no doubt on my mind of the Kings wishes to prosecute the war (in order to avert this measure) as long as the nation will vote men or money to carry it on.  My Compliments to Mrs Mitchell.  I am Dr Sir yr most obedt Servt
                  
                  
                     Go: Washington
                  
               